          Case 2:16-cv-04812-NIQA Document 79-1 Filed 07/08/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  KONSTANTINOS APOSTOLOU,                        :
                                                 :
                         Plaintiff,              :
                                                 :
                                 v.              :       Civil Action No. 16-4812-NIQA
                                                 :
  CITY OF PHILADELPHIA,                          :
                                                 :
                         Defendant.              :




 PLAINTIFF KONSTANTINOS APOSTOLOU’S MEMORANDUM OF LAW IN SUPPORT
  OF MOTION FOR LEAVE TO FILE SUR-REPLY REGARDING SGT. JAY MCLAIN’S
             MOTION TO QUASH PLAINTIFF’S TRIAL SUBPOENA




       On July 3, 2019, Plaintiff filed his Response (DOC. 77) to Sgt. Jay McLain’s Motion to Quash

Plaintiff’s Trial Subpoena (DOC 75).

       Today, July 8th, Sgt. McLain filed a Reply (DOC. 78).

       Plaintiff respectfully requests leave to file a Sur-Reply, as follows:

              (1) Within one day of an order granting such leave.

              (2) Not exceeding two double spaced pages (including the caption and signature

                  pages).

              (3) Including solely one exhibit, relevant to when Sgt. McLain selected his vacation

                  period for 2019.




                                                     1
   Case 2:16-cv-04812-NIQA Document 79-1 Filed 07/08/19 Page 2 of 2




    RELIEF REQUESTED

        The Court is respectfully requested to enter the attached proposed order granting leave

to file a sur-reply.



                                               Respectfully submitted,



                                               s/Christopher D. Mannix
                                                Christopher D. Mannix, Esq.
                                                1735 Market Street
                                                Suite 3750
                                               Philadelphia, PA 19103
                                               215 564 4300
                                               mannix@mannixlaw.net
July 8, 2019                                   Attorney for Plaintiff




                                           2
